Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (Claim(s) 6, 15, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasai (U.S. Pub. 20150350935, hereinafter Sasai).)]

Regarding Claim 6, Sasai teaches “A forwarding parameter obtaining method implemented by a second forwarding device and comprising: obtaining, from a control apparatus, indication information instructing the second forwarding device to add a forwarding parameter monitoring instruction to a first data packet;
Sasai provides a monitoring device that can obtain from a controlled femto base station (control apparatus) an abnormality report message (indication information) which can trigger a monitoring instruction unit to transmit a monitoring instruction to other femto base stations (para. 0050).
adding, the forwarding parameter monitoring instruction to the first data packet based on the indication information; 
be able to generate a monitoring instruction (forwarding parameter monitoring instruction) based on receiving an abnormality report message (indication information) (para. 0050).
and sending, to a first forwarding device, on a forwarding path, and after adding the forwarding parameter monitoring instruction to the first data packet, the first data packet.”
the monitoring instruction transmitting unit of an EMS (first forwarding device) may be able to transmit a monitoring instruction (forwarding parameter monitoring instruction) (para. 0050) after the monitoring instruction generating unit generates a monitoring instruction to be transmitted (after adding the forwarding parameter monitoring instruction to the first data packet) (para. 0050).
Regarding Claim 15, Sasai teaches “A second forwarding device comprising: a memory configured to store instructions; 
Sasai provides an EMS with a memory (para. 0052).
and a processor coupled to the memory and configured to execute the instructions to: 
a processor coupled to memory (para. 0052, FIG. 5).
obtain, from a control apparatus, indication information instructing the second forwarding device to add a forwarding parameter monitoring instruction to a first data packet;
obtaining from a controlled femto base station (control apparatus) an abnormality message (indication information) instructing an EMS monitoring generating unit to generate a monitoring instruction to be transmitted (add a forwarding monitoring instruction) (para. 0050).
add the forwarding parameter monitoring instruction to the first data packet based on the indication information;
be able to generate a monitoring instruction (forwarding parameter monitoring instruction) based on receiving an abnormality report message (indication information) (para. 0050).
and send, to a first forwarding device, on a forwarding path, and after adding the forwarding parameter monitoring instruction to the first data packet, the first data packet.”
the monitoring instruction transmitting unit of an EMS (first forwarding device) may be able to transmit a monitoring instruction (forwarding parameter monitoring instruction) (para. 0050) after the monitoring instruction generating unit generates a monitoring instruction to be transmitted (after adding the forwarding parameter monitoring instruction to the first data packet) (para. 0050).
Regarding Claim 18, Sasai teaches “The second forwarding device of claim 15, wherein the processor is further configured to obtain, from the control apparatus, type information indicating a type of a forwarding parameter that the second forwarding device needs to collect according to the forwarding parameter monitoring instruction.
Sasai provides an EMS (forwarding device) that contains a processor (para. 0052) configured to provide the ability to have an EMS obtain an abnormality report message (indication information) from a controlled femto base station (control apparatus) to indicate a fault (para. 0050) and also be able to discriminate a type of fault (type information) that can be used to generate/transmit specific monitoring instructions (forwarding parameter monitoring instruction) (para. 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[AltContent: textbox (Claim(s) 1-4, 7, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai in view of Yu (U.S. Pub. 20170187612, hereinafter Yu) and in further view of Liu (U.S. Pub. 20160156736, hereinafter Liu).)]
Regarding Claim 1, Sasai teaches “A forwarding parameter obtaining method implemented by a first forwarding device and comprising: 
Sasai provides a base station (forwarding device) capable of obtaining (para. 0010).
receiving, from a second forwarding device on a forwarding path, first data packet comprising a forwarding parameter monitoring instruction;
able to receive a monitoring instruction from an EMS (second forwarding device) through a monitoring instruction receiving unit (para. 0051).
Sasai does not explicitly teach “obtaining, according to the forwarding parameter monitoring instruction, a forwarding parameter for use when forwarding the first data packet; 
However, in a similar endeavor, Yu teaches “obtaining, according to the forwarding parameter monitoring instruction, a forwarding parameter for use when forwarding the first data packet;”
Yu provides that a forwarding parameter is added to a field of the OpenFlow protocol sent by a controller to a forwarding device that can forward to a first forwarding device, a first format (first data packet) that contains a first forwarding parameter (para. 0061).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu in order to provide the ability to include a forwarding parameter as part of a transmission. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Sasai in view of Yu does not explicitly teach “and sending, to a telemetry analysis apparatus, the forwarding parameter.”
However, in a similar endeavor, Liu teaches “and sending, to a telemetry analysis apparatus, the forwarding parameter.”
Liu does not explicitly teach a telemetry analysis apparatus, however utilizes a generating device that performs analogous operations which can be seen as a telemetry analysis node (para. 0012). Liu is able to send a request message to a generating device (para. 0006).
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Yu with the teachings of Liu to provide for a telemetry analysis node for receiving messages that can contain forwarding parameters. Doing so would allow for distinguished messages for differentiation for critical decisions as suggested by Liu (para. 0081).
Liu does not explicitly teach “the forwarding parameter.”
However, in a similar endeavor, Yu teaches “the forwarding parameter.”
Yu sends forwarding parameters via a flow entry included in a data field (para. 0007)
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Liu with the teachings of Yu to provide for a telemetry analysis node for receiving messages that can contain forwarding parameters. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 2, Sasai teaches “The method of claim 1, further comprising receiving, from a control apparatus, configuration information indicating a type of the forwarding parameter that the first forwarding device needs to collect according to the forwarding parameter monitoring instruction.”
Sasai provides an EMS (first forwarding device) that contains a processor (para. 0052) to obtain an abnormality report message (control information) from a controlled femto base station (control apparatus) indicating a fault (configuration information) in order to discriminate a type of fault (type of forwarding parameter) that is according to a mutual monitoring instruction (forwarding parameter monitoring instruction) (para. 0050).
Regarding Claim 3, Sasai teaches “The method of claim 2, further comprising further obtaining the forwarding parameter based on the configuration information.”
Sasai provides an EMS (first forwarding device) that contains a processor (para. 0052) to obtain an abnormality report message (control information) from a controlled femto base station (control apparatus) indicating a fault (configuration information) (para. 0050).
Sasai does not explicitly teach “the forwarding parameter”
However, in a similar endeavor, Yu teaches “the forwarding parameter”
Yu sends forwarding parameters via a flow entry included in a data field (para. 0007)
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu to provide a manner of obtaining a forwarding parameter. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 4, Sasai teaches “The method of claim 1, 
Sasai does not explicitly teach “comprising: generating, based on the forwarding parameter and the first data packet, a second data packet comprising the first data packet and the forwarding parameter; and sending the second data packet to a third forwarding device on the forwarding path, to prompt the third forwarding device to send the forwarding parameter to the telemetry analysis apparatus.” 
 However, in an analogous art in forwarding information, Liu teaches “comprising: generating, based on the forwarding parameter and the first data packet, a second data packet comprising the first data packet and the forwarding parameter;“
Liu provides a generating device that generates second forwarding information (second data packet) corresponding to the first identifier of the first content (first data packet and forwarding parameter) (para. 0006).
and sending the second data packet to a third forwarding device on the forwarding path, to prompt the third forwarding device to send the forwarding parameter to the telemetry analysis apparatus.” 
Liu does not explicitly use a telemetry analysis apparatus however utilizes a generating device with a controller performing analogous operations which can be seen as a telemetry analysis node (para. 0012). Liu discloses that a request message (second data packet) must be sent to a third forwarding device which Is then sent to a controller and afterwards a generating device (para. 0054). 
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Liu to provide forwarding devices that provide additional instruction for devices based on real-time decisions between different devices. Doing so would allow for distinguished messages for differentiation for critical decisions as suggested by Liu (para. 0081).
Liu does not explicitly teach “to send the forwarding parameter”
However, in a similar endeavor, Yu sends forwarding parameters via a flow entry included in a data field (para. 0007).
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Liu with the teachings of Yu to provide the ability to send forwarding parameters between multiple forwarding devices. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 7, Sasai teaches “The method of claim 6, further comprising: obtaining, from the control apparatus, type information indicating a type of a forwarding parameter that the second forwarding device needs to collect according to the forwarding parameter monitoring instruction;
Sasai provides the ability to have an EMS obtain an abnormality report message from a controlled femto base station (control apparatus) to indicate a fault (para. 0050) and also be able to discriminate a type of fault (type information) that can be used to generate/transmit specific monitoring instructions (forwarding parameter monitoring instruction) (para. 0050).
Sasai does not explicitly teach ““obtaining, the forwarding parameter based on the type information and the forwarding parameter monitoring instruction;”
However, in a similar endeavor, Yu teaches “obtaining, the forwarding parameter based on the type information and the forwarding parameter monitoring instruction;”
And according to the first field of a flow entry (type information) of an OpenFlow protocol and extended model description (forwarding parameter monitoring instruction), be able to obtain the first forwarding parameter (para. 0007).
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu to obtain forwarding parameters based on type and monitoring instructions. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Yu does not explicitly teach “and sending, to a telemetry analysis apparatus, the forwarding parameter.”
However, in a similar endeavor, Liu teaches “and sending, to a telemetry analysis apparatus, the forwarding parameter.”
Liu does not explicitly use a telemetry analysis apparatus however utilizes a generating device with a controller performing analogous operations which can be seen as a telemetry analysis node (para. 0012). Liu provides that a generating device is able to receive message requests (para. 0009) which may include forwarding parameters as part of Yu’s disclosure.
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Liu with the teachings of Liu to provide for a telemetry analysis node for receiving messages. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 13, Sasai teaches “The first forwarding device of claim 10, wherein the processor is further configured to: 
Sasai does not explicitly teach “generate, based on the forwarding parameter and the first data packet, a second data packet comprising the first data packet and the forwarding parameter; and send the second data packet to a third forwarding device on the forwarding path, to prompt the third forwarding device to send the forwarding parameter to the telemetry analysis apparatus.”
However, in an analogous art in forwarding information, Liu teaches “generate, based on the forwarding parameter and the first data packet, a second data packet comprising the first data packet and the forwarding parameter;
Liu provides a generating device that generates second forwarding information (second data packet) corresponding to the first identifier of the first content (first data packet and forwarding parameter) (para. 0006).
and send the second data packet to a third forwarding device on the forwarding path, to prompt the third forwarding device to send the forwarding parameter to the telemetry analysis apparatus.”
Liu does not explicitly use a telemetry analysis apparatus however utilizes a generating device with a controller performing analogous operations which can be seen as a telemetry analysis node (para. 0012). Liu discloses that a request message (second data packet) must be sent to a third forwarding device which Is then sent to a controller and afterwards a generating device (para. 0054). 
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Liu to provide forwarding devices that provide additional instruction for devices based on real-time decisions between different devices. Doing so would allow for distinguished messages for differentiation for critical decisions as suggested by Liu (para. 0081).
Liu does not explicitly teach “to send the forwarding parameter”
However, in a similar endeavor, Yu sends forwarding parameters via a flow entry included in a data field (para. 0007)
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Liu with the teachings of Yu to provide the ability to send forwarding parameters between multiple forwarding devices. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 16, Sasai teaches “The second forwarding device of claim 15, wherein the processor is further configured to:
Sasai provides an EMS (forwarding device) that contains a processor (para. 0052).
obtain, from the control apparatus, type information indicating a type of a forwarding parameter that the second forwarding device needs to collect according to the forwarding parameter monitoring instruction;
Sasai provides the ability to have an EMS obtain an abnormality report message from a controlled femto base station (control apparatus) to indicate a fault (para. 0050) and also be able to discriminate a type of fault (type information) that can be used to generate/transmit specific monitoring instructions (forwarding parameter monitoring instruction) (para. 0050).
Sasai does not explicitly teach “obtain the forwarding parameter based on the type information and the forwarding parameter monitoring instruction;”
However, in a similar endeavor, Yu teaches “obtain the forwarding parameter based on the type information and the forwarding parameter monitoring instruction;” 
a first format encoding rule is used to indicate a type of first forwarding parameter and once sent to a forwarding device, parses through the first field to obtain the first forwarding parameter (para. 0007).
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu to provide the ability to relay forwarding parameters between devices based on monitoring instructions. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Sasai in view of Yu does not explicitly teach “and send, to a telemetry analysis apparatus, the forwarding parameter.”
Liu does not explicitly teach a telemetry analysis apparatus, however utilizes a generating device that performs analogous operations which can be seen as a telemetry analysis node (para. 0012). Liu is able to send a request message to a generating device (telemetry analysis apparatus) (para. 0006).
Liu does not explicitly teach “the forwarding parameter.”
However, in a similar endeavor, Yu teaches “the forwarding parameter.”
Yu sends forwarding parameters via a flow entry included in a data field (para. 0007)
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Yu with the teachings of Liu to provide the ability to send forwarding parameters to a telemetry analysis node. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
[AltContent: textbox (Claim(s) 5, 8, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai in view of Yu and in further view of Liu and Huang (U.S. Pub. 20150304179, hereinafter Huang). )]
Regarding Claim 5, Sasai in view of Yu and in further view of Liu teaches “The method of claim 1, 
Sasai in view of Yu and in further view of Liu does not explicitly teach “further comprising sending, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
However, in an analogous art in monitoring, Huang teaches “further comprising sending, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
Huang provides that a UDP message can comprise of a log parameter setting (forwarding parameter) (para. 0075) and sent to an access control server (telemetry analysis apparatus) that performs analogous operations (Fig. 1.).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Yu and in further view of Liu in view of Yu and in further view of Liu with the teachings of Huang in order to provide a UDP message containing parameter settings to a telemetry analysis node. Doing so would allow for lower cost and reducing overall network load as suggested by Sasai (para. 0003).


Regarding Claim 8, Sasai in view of Yu and in further view of Liu teaches “The method of claim 7, 
Sasai in view of Yu and in further view of Liu does not explicitly teach “further comprising sending, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
However, in an analogous art in monitoring, Huang teaches “further comprising sending, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
Huang provides that a UDP message can comprise of a log parameter setting (forwarding parameter) (para. 0075) and sent to an access control server (telemetry analysis apparatus) that performs analogous operations (Fig. 1.).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Yu and in further view of Liu with the teachings of Huang in order to provide a UDP message containing parameter settings to a telemetry analysis node. Doing so would allow for lower cost and reducing overall network load as suggested by Sasai (para. 0003).
Regarding Claim 14, Sasai in view of Yu and in further view of Liu teaches “The first forwarding device of claim 11, 
The forwarding device includes a processor (para. 0059).
Sasai in view of Yu and in further view of Liu does not explicitly teach “wherein the processor is further configured to send, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
However, in an analogous art in monitoring, Huang teaches “further comprising sending, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
Huang provides that a UDP message can comprise of a log parameter setting (forwarding parameter) (para. 0075) and sent to an access control server (telemetry analysis apparatus) that performs analogous operations (Fig. 1.).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Yu and in further view of Liu with the teachings of Huang in order to provide a UDP message containing parameter settings to a telemetry analysis node. Doing so would allow for lower cost and reducing overall network load as suggested by Sasai (para. 0003).
Regarding Claim 17, Sasai in view of Yu and in further view of Liu teaches “The second forwarding device of claim 16, wherein the processor is further configured to send, 
Sasai in view of Yu and in further view of Liu provides an EMS (second forwarding device) has a processor (para. 0052).
Sasai in view of Yu and in further view of Liu does not explicitly teach “to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
However, in an analogous art in monitoring, Huang teaches “wherein the processor is further configured to send, to the telemetry analysis apparatus, a User Datagram Protocol (UDP) message comprising the forwarding parameter.”
Huang provides that a UDP message can comprise of a log parameter setting (forwarding parameter) (para. 0075) and sent to an access control server (telemetry analysis apparatus) that performs analogous operations (Fig. 1.).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in view of Yu and in further view of Liu with the teachings of Huang in order to provide a UDP message containing parameter settings to a telemetry analysis node. Doing so would allow for lower cost and reducing overall network load as suggested by Sasai (para. 0003).
[AltContent: textbox (Claim(s) 9-12, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai in view of Yu.)]

Regarding Claim 9, Sasai teaches “The method of claim 6, further comprising: obtaining, from the control apparatus, type information indicating a type of a forwarding parameter that the second forwarding device needs to collect according to the forwarding parameter monitoring instruction;
Sasai provides that an EMS able to obtain an abnormality message (indication information) and be able to discriminate the type of fault (type information indicating a type) and reports it to a management personnel to determine the fault according to the monitoring instruction (forwarding parameter monitoring instruction) (para. 0065).
Sasai does not explicitly teach “obtaining the forwarding parameter based on the type information and the forwarding parameter monitoring instruction;”
However, in a similar endeavor, Yu teaches “obtaining the forwarding parameter based on the type information and the forwarding parameter monitoring instruction;”
While Sasai does teach to obtain contents of a transmission based on a monitoring instruction (forwarding parameter monitoring instruction) (para. 0065). A first format encoding rule is used to indicate a type of a first forwarding parameter and can be forwarded to a forwarding device to obtain the first forwarding parameter (para. 0007).
and adding the forwarding parameter to the first data packet.”
Yu provides that a forwarding parameter is added to a field of the OpenFlow protocol sent by a controller to a forwarding device that can forward to a first forwarding device, a first field (first data packet) that contains a first forwarding parameter (para. 0061).
It would be a prima facie case of obviousness for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu to provide forwarding parameters associated with monitoring instructions. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 10, Sasai teaches “A first forwarding device comprising: a memory configured to store instructions;
Sasai provides an EMS (forwarding device) with a memory (para. 0052).
and a processor coupled to the memory and configured to execute the instructions to: 
Sasai provides a processor (para. 0052).
receive, from a second forwarding device on a forwarding path, a first data packet comprising a forwarding parameter monitoring instruction; 
Sasai provides a monitoring instruction receiving unit part of an EMS from another EMS (second forwarding device) a monitoring instruction (forwarding parameter monitoring instruction) (para. 0051).
obtain, according to the forwarding parameter monitoring instruction, a forwarding parameter for use when forwarding the first data packet; 
Sasai provides a monitoring instruction (forwarding parameter monitoring instruction) for use to discriminate types of faults or characterize faults (para. 0065).
Sasai does not explicitly teach “a forwarding parameter for use when forwarding the first data packet;”
However, in a similar endeavor, Yu teaches “a forwarding parameter for use when forwarding the first data packet;”
Yu provides that a forwarding parameter is added to a field of the OpenFlow protocol sent by a controller to a forwarding device that can forward to a first forwarding device, a first format (first data packet) that contains a first forwarding parameter (para. 0061).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu in order to provide the ability to include a forwarding parameter as part of a transmission. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 11, Sasai teaches “The first forwarding device of claim 10, wherein the processor is further configured to receive, from a control apparatus, configuration information indicating a type of the forwarding parameter that the first forwarding device needs to collect according to the forwarding parameter monitoring instruction.”
Sasai provides an EMS (forwarding device) that contains a processor (para. 0052) to obtain an abnormality report message (control information) from a controlled femto base station (control apparatus) indicating a fault (configuration information) in order to discriminate a type of fault (type of forwarding parameter) that is according to a mutual monitoring instruction (para. 0050).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai in order to have reliability on configuration information. Doing so would allow for lower cost and reducing overall network load as suggested by Sasai (para. 0003).
Regarding Claim 12, Sasai teaches “The first forwarding device of claim 11, wherein the processor is further configured to further obtain the forwarding parameter based on the configuration information.”
Sasai provides an EMS (forwarding device) that contains a processor (para. 0052) able to obtain information and indication of a base station based on an abnormality message indicating a fault (configuration information) (para. 0010).
Sasai does not explicitly teach “obtain the forwarding parameter”
However, in a similar endeavor, Yu teaches “obtain the forwarding parameter”
Sasai provides the ability to receive information and monitoring instructions but not explicitly a forwarding parameter. Yu provides that a forwarding parameter is added to a field of the OpenFlow protocol sent by a controller to a forwarding device that can forward to a first forwarding device, a first format (first data packet) that contains a first forwarding parameter (para. 0061).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu in order to provide the ability to include a forwarding parameter as part of a transmission. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 19, Sasai teaches “The second forwarding device of claim 18, wherein the processor is further configured to obtain the forwarding parameter based on the type information and the forwarding parameter monitoring instruction.”
Sasai provides an EMS (forwarding device) that contains a processor (para. 0052) and allows transmissions between EMS (forwarding devices) to occur such as providing a monitoring instruction (forwarding parameter monitoring instruction) (para. 0050) as well as transmitting abnormality reports that discriminate types of faults (type information) (para. 0065).
Sasai does not explicitly teach “to obtain the forwarding parameter”
However, in a similar endeavor, Yu teaches “to obtain the forwarding parameter”
Yu allows the ability to obtain a forwarding parameter by reading the first field of a message (forwarding parameter) based on a format encoding rule indicating a type of forwarding parameter (type information) (para. 0007).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu in order to provide a method of obtaining a forwarding parameter. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Regarding Claim 20, Yu teaches “The second forwarding device of claim 19, wherein the processor is further configured to add the forwarding parameter to the first data packet.”
Yu provides that a forwarding parameter is added to a field of the OpenFlow protocol sent by a controller to a forwarding device that can forward to a first forwarding device, a first format (first data packet) that contains a first forwarding parameter (para. 0061).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasai with the teachings of Yu in order to provide the ability to include a forwarding parameter as part of a transmission. Doing so would allow for a more simple and efficient manner of transmitting forwarding parameters as suggested by Yu (para. 0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 20170214609, Fujii provides a forwarding device that operates on a processing rule.
U.S. Pub. 20190141602, Tang discloses a communication method and forwarding device that allows a first forwarding device to signal/receive a first information set and forward it to other devices of a common network.
U.S. Pub. 20180145868, Xu discloses an invention for gateway systems that are able to forward specific data packets to other forwarding devices of a complex network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415